 LOCAL NO. 2265,CARPENTERS633Local No. 2265,United Brotherhood of Carpentersand Joiners of America,AFL-CIOandCarpetCenter,Inc. Case 7-CC-397March 21, 1968DECISION AND ORDERBY MEMBERS BROWN,JENKINS,AND ZAGORIAOn December 28, 1967, Trial Examiner MelvinPollack issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b") of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the complaint herein be, and it herebyis, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN POLLACK, Trial Examiner: Upon a chargeand amended charge filed on May 18 and August 3,1967, respectively, by Carpet Center, Inc., hereinreferred to as the Company, a complaint was issuedon August 8, 1967, which as amended at the hear-ing,alleged that Respondent, Local No. 2265,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, --herein called the Union, hadviolated Section 8(b)(4)(ii)(B) of the NationalLabor Relations Act, as amended.A hearing was held before me at Detroit,Michigan, on September 25 and 26, 1967. At theconclusion of the hearing, the General Counselpresented oral argument. A brief was thereafterfiled by the -Union. Upon the entire record in thiscase, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY; THE LABORORGANIZATION INVOLVEDCarpet Center, Inc., a Michigan corporation, isengaged in the retail sale of carpets and relatedproducts at stores in the Detroit metropolitan area.During 1966, a representative year, its gross retailsales were in excess of $500,000, and it purchasedover $50,000 worth of carpets and related productsfrom Carpet Wholesalers, Inc., a Michigan corpora-tion, which in turn -had received -these goods fromout-of-State suppliers.' I find that Carpet Center isengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act. The Union is a labororganization within the -meaning of Section 2(5) of,the Act.II.THE UNFAIR LABOR PRACTICESOn May 5, 1967, the Union's business agent sentthe following letter to the Company:Today, Local 2265, International BrotherhoodofCarpentersand Joiners of America,AFL-CIO, began picketing your main store.The signs carried by our pickets read as fol-lows:'ATTENTION-PUBLIC ONLYCARPET CENTER PROVIDES RATES OF PAYAND CONDITIONS OF EMPLOYMENT FORINSTALLERS AND HELPERSBELOW PREVAILINGSTANDARDS ESTABLISHED BY CARPENTERSLOCAL 2265PLEASE DO NOT PATRONIZEWe intend to picket the customer entrances toyour parking lot, only during hours when yourstore is open for business to the general public.'Sol Nusbaumand members of his immediatefamily own Carpet Centerand Carpet Wholesalers Sol Nusbaumis insole chargeof the operations ofboth companies.I find thatCarpet Center and Carpet Wholesalers are asingle employerfor purposes of this proceeding.170 NLRB No. 93 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe purpose of our picketing, while self-evident from the above legend, is to inform thepublic and your customers that installers donot receive the rates of pay or work under thetermsandconditionsofemploymentestablished by this Union.We have taken steps to prevent interferencewith the pick-up, delivery or transportation ofgoods. A telegram was sent to Teamsters JointCouncil No. 43 stating that the purpose of theaforesaid picketing was not to interfere withpick-ups or deliveries but was directed only tothe general public. In addition, we shall send asimilar notification to any firm or individualyou might specify that provides you with goodsand/or services.The Union picketed the Company's main storefrom May 5 to July 21, 1967, withsignsbearingsubstantially the same legend as that appearing inthe above letter.The complaint alleges in effect that the Com-pany's installers are independent contractors, thatthe underlying dispute is between the Union andthe installers for operating non-union, and that anobject of the picketing was to force the Companyto replace its installers with installers under con-tract with the Union. The Union contends that theinstallers are employees of the Company or so al-lied with it that the Company is not a neutral em-ployer for purposes of the secondary boycott provi-sionsof the Act, and, in any event, that the GeneralCounsel has not shown that the Union's picketingof Carpet Center was for an object proscribed bySection 8(b)(4)(ii)(B) of the Act.The facts on the status of the Company's instal-lers may be summarized as follows:The Company installs about 85 percent of thecarpeting it sells at retail through carpet installationcompanies. These companies usually consist of twomen who work as an installation team.' The Com-pany at all relevant times paid the installers $1.05per yard of carpeting installed.' The installers usetheir own panel truck and tools for the transportingand laying of carpet; they carry their own in-surance; and they have their own bank accounts.The Company does not pay workmen's compensa-tion, unemployment insurance, social security, orwithhold taxes for the installers.The Company regularly assigns installation workto about 15 to 20 installation teams. Its manager,Joe Racklin, preparesassignmentseach evening forthe installation work to be performed the followingday. Inassigningwork to particular installers, hetakes into account the number of yards to be laidand where the installers live, trying to give themwork near their homes.The installers report each morning. to the Com-pany'smainstore to pick up work assignment slips,which are clipped together and kept at a rack nearthe door where the installers load their trucks. Eachwork slip carries the customer's name and address.The installers find the carpeting which they are toinstall andload it on their trucks. A work orderplaced in the carpeting accompanieseach installa-tion job. The work order shows howto get to thecustomer's residence, includes adrawing on graphpaper of each room or area to be carpeted, andshows where seams, if any, are to be sewn. The in-stallers are ordinarily expected to"install the carpet-ing,which is precut in accordance with measure-ments taken by the carpet salesman,on the sameday that they receive theassignment. If they cannotmake an installation as set out in the work order,they call the store for instructions. They are ex-pected to rectify any mistakes on their part within afew days after the Company notifies them of acustomer's complaints, including paying for andreplacing any carpeting which they may havedamaged.'The installers are free to take work elsewherewhenever the Company does not supply them witha day's work but they are expected for show upregularly for work and to perform the work as-signed to them before doing work for others. Theyare expected to give the Company notice wheneverthey are going to be away-for illness, vacation, orsome other reason.The status of the installers as independent con-tractors or employees under the Act is determinedby the "right to control" test. The Board has ex-pressed this test as follows:'... in determining the status of persons allegedtobe independent contractors, theActrequires the application of the "right to con-trol" test.Where the person for whom the ser-vices are performed retains the right to controlthe manner and means by which the result is tobe accomplished, 'the relationship is one of em-ployment. On the other hand, where control isreserved only as to the result sought, the rela-tionship is that of independent contractor. Theresolution of this question depends upon thefacts of each case and no one factor is deter-minative.The record shows that the installers report forwork each morning at a time set by the Company;that they are furnished with precut carpeting, roomlayouts, and instructions on how to get to thecustomer premises; that they are not free to rejectassignments and that they are expected to complete2 In some instances,an individual may own one or two trucks and hireemployees to install carpeting for the Company3The installers are paid by the week except that the Company holds back5 cents per yard until the end of the month to cover any failure by the in-stallers to correct faulty work If so requested, the Company makes outseparate checks for each member of an installation team"The nature of a customer's complaint will usually show whether theCompany or the installers are at fault In doubtful cases,the Companysends out a representative to investigate the customer's complaint.Pure Seat Dairy Co,135 NLRB 76,79 LOCALNO. 2265, CARPENTERS635assignments on the day received and in accordancewith the Company's work orders; that they are paidthe same rate per yard of carpet installed withoutregard to the difficulty of the job; and that if theirwork is displeasing to the Company in any respect,the Company may discipline or get rid of them bywithholdingassignments.Ifind from these factsthat the Company exercises such substantial controlover the manner and means, as well as the result, ofthe installers' work, and that the installers are vir-tually pieceworkers with little or no scope for mak-ing decisions which will govern their profit or loss. Itherefore conclude that the installers, although cer-tain aspects of their relationship with the Companytend to support an independent contractor finding,are employees of the Company.' Cf.Air ControlProducts, Inc. of Tampa,132 NLRB 114, 116.As the installers are employees of the Company,the Union's picketing of the Company's premises,whether or not directed at forcing the Company toreplace its installers withinstallersworking underunion contract, is outside the prohibitions of Sec-tion 8(b)(4)(ii)(B).7 I shall therefore recommendthat the complaint be dismissed.Upon the basis of the foregoing findings of fact, Imake the following:CONCLUSIONS OF LAW1.Carpet Center, Inc., is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.2.Local 2265, United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.3.The aforesaid Union has not engaged in anyunfair labor practices as alleged in the complaint.RECOMMENDED ORDERIt is hereby recommended that the complaint bedismissed.6As all installation teams are subject to the same company control overthe assignment ofjobs and how and when the jobs are to be accomplished,the members of the teams are employees of the Company whether they arebusiness associates,or one member employs the other,or both membersare employees of another installer CfIndiana Refrigerator Lines, Inc.,157NLRB539, 549.° In view of my finding that the installers are employees of the Company,I do not reach the Union's other defenses that the Company and the instal-lers are allied employers and that the Union's picketing was not for objectsproscribed by Section 8(b)(4)(ii) (B) of the Act.